314 S.W.3d 439 (2010)
Arthur WHITAKER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70523.
Missouri Court of Appeals, Western District.
July 13, 2010.
Matthew Ward, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Daniel N. McPherson, Esq., Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Arthur Whitaker appeals the denial of his motion for post-conviction relief pursuant to Supreme Court Rule 24.035. Following a guilty plea, Whitaker was sentenced to five years' imprisonment for driving while intoxicated pursuant to §§ 577.010 and 577.023, RSMo. Whitaker claims that he was improperly sentenced as an aggravated offender because the State failed to prove that he had three prior convictions for intoxication-related traffic offenses. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).